            Case 2:21-cv-00253-AC Document 6 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   STANLEY GLEASON,                                  No. 2:21-cv-0253 AC P
12                       Plaintiff,
13            v.                                       ORDER
14   JEFF LYNCH, et al.,
15                       Defendants.
16

17            Plaintiff, a former inmate at California State Prison – Sacramento, is proceeding pro se

18   with a civil rights action under 42 U.S.C. § 1983 and has filed an application to proceed in forma

19   pauperis. See ECF Nos. 1 at 1-1, 2, 5. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21            While plaintiff was incarcerated, he submitted the appropriate documents which made the

22   showing required by 28 U.S.C. § 1915(a)(2). See ECF Nos. 2, 5. However, since doing so,

23   plaintiff has been released from prison. See generally ECF No. 1 at 1. If plaintiff still wishes to

24   proceed in forma pauperis, he must submit an updated application under § 1915(a)(1). See

25   DeBlasio v. Gilmore, 315 F.3d 396, 398 (4th Cir. 2003); Adler v. Gonzalez, No. 1:11-cv-1915-

26   LJO-MJS (PC), 2015 WL 4041772, at *2 (E.D. Cal. July 1, 2015), report and recommendation

27   adopted, 2015 WL 4668668 (E.D. Cal. Aug. 6, 2015).

28   ////
                                                       1
         Case 2:21-cv-00253-AC Document 6 Filed 02/24/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall, as a one-time
 2   courtesy, send plaintiff copies of the following:
 3           1. An Application to Proceed in District Court Without Prepaying Fees or Costs;
 4           2. A copy of the complaint (ECF No. 1);
 5           3. The prisoner new case documents (see ECF No. 3), and
 6           4. A copy of the docket.
 7           IT IS FURTHER ORDERED that within thirty days of the date of this order, plaintiff
 8   shall either:
 9           1. Submit an updated application to proceed IFP in accordance with 28 U.S.C.
10   1915(a)(1), or
11           2. Pay the $402.00 filing fee in full.
12           Plaintiff is warned that failure either to submit an updated application or pay the filing fee
13   will result in a recommendation that this action be dismissed without prejudice for failure to
14   prosecute.
15   DATED: February 23, 2021
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
